Petition for rehearing denied May 19, 1936                        ON PETITION FOR REHEARING                             (57 P.2d 1098)
Respondent May H. Carpenter has filed a petition for rehearing in which it is strongly urged, as it was in the original briefs, that there was a technical conversion of shares of stock, money and securities of the plaintiff in connection with the business of the several corporations, in which Dewey L. Carpenter carried on the business for himself and his wife. We have given the matter careful consideration in this suit in equity between the wife and her husband, and we are satisfied with the equitable decree which we have directed to be entered.
There is a matter of description to be given further attention. It was our intention to declare, as expressed in our former memorandum opinion, and it is hereby declared, that all of the shares of stock standing in the name of Dewey L. Carpenter in the Beaver Portland Cement Company and the Ross Island Sand 
Gravel Company should be decreed to belong to May H. Carpenter, the plaintiff. The stock in these corporations was not very clearly described in the record, and the former opinion described it as about 750 shares of stock. With this change of description the petition for rehearing is denied. *Page 608